DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 4-6, 18-32, 34-36, 38-72 and 77 are pending in the application.
Claims 18-32, 38-72 are withdrawn.  
Claims 1, 2, 4-6, 34-36 and 77 are currently under examination.
This office action is in response to the amendment filed on 1/7/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 34-36 and 77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. This rejection has been rewritten to address the amendment.  
The claim(s) recite(s) calculating the ratio between the level of expression or the activity of the recited markers from reconstructed skin culture obtained from a donor under 16 and a control. 
Regarding claim 1, this claim recites at least one step, thus the claim is to a process, which is one of the statuary category of the invention.
The claim recites calculating the ratio between the level of expression or the activity of the recited markers from reconstructed skin culture obtained from a donor under 16 and a control, which requires performing an arithmetic calculation (division) in order to obtain the ratio. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical 
Claim 1 recites additional steps a) measuring the level of expression or activity of a candidate biological marker in at least one reconstructed skin culture (A), obtained from a donor under 16 years of age; b) measuring the level of expression or activity of said candidate marker in at least one control sample (B), wherein the control sample is obtained from an adult.  Combining steps (A) and (B) with the wherein clause at the end of claim, which indicates how the measuring was done, these steps are performed in order to perform the calculation in step c).  As such, these steps are merely data gathering steps for the purpose of perform the calculation, which do not add additional elements that are considered significantly more than the judicial exception.  Step d) recites determining whether the candidate marker is a biological marker of children’s skin if the ration determined in step c) is different from 1; step e) recites preparing a cosmetic, dermocosmetic, pharmaceutical, nutritional, and/or nutraceutical formation for children’s skin comprising an active agent suitable for children’s skin, and the biological marker being determine is IGFL3, GP3X, MGST1, DEFB1 or DEFB4, CDKN1, BARX2…of ITGB4; Although steps d) and e) indicate that a biological marker is determined and a formulation is prepared, it does not provide any information on what the formulation being prepared is intended (except naming the formulation as cosmetic, dermocosmetic, pharmaceutical, nutritional or nutraceutical), and how the formulation is related to the recited marker that has ratio not equal to 1 in children and adult skin.  It is unclear what is the active agent suitable for children’s skin is intended for, and how the result from step c) affects the preparation of the formulation to include 
When consider the claim as a whole, the judicial exception is not integrated into a practical application based on the analysis as discussed above. Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2, 6, 34-36 does not recite any additional steps to the method claimed in claim 1.  Accordingly, they are rejected for same reason as applied to claim 1.
Claims 4, 5 and 77 comprises step (A) that measures the expression or activity of a candidate marker in two reconstructed skin culture instead of one as recited in claim 1.  However, this step is simply directed to gathering additional data for the purpose of determining the judicial exception, determining ratio between the measured expression or activity from the culture to a control culture.  Accordingly, this additional element is incidental to the judicial exception, and considered as extra-solution activity which do not add significantly more to the judicial exception. (see MPEP 2106.5 (g)).
Response to Arguments
Applicant argues that step d) and e) as amended cannot be characterized as reflecting a high level of generality because they explain how the marker is determined, ratio is different from 1, and how the formulation for child’s skin is prepared, must comprise an active agent suitable for children’s skin.  Applicant asserts that the step of measuring the level of expression of markers is a technical step that is not limited to merely gathering information.  Applicant asserts this step involves performing a technical method as recited in the wherein clause. Applicant asserts that the claims refer to a practical application via step e) reciting preparing a formulation for child’s skin.  Applicant asserts that claims satisfies step 2A because the step of calculating the ratio necessitates a prior practical step of performing a technical method to measure the level of expression of markers, and the ratio is put into practice to prepare a formulation. Applicant asserts that the amended step d) and e) specify the ratio is different from 1 and formulation prepared in step e) comprises an active agent suitable for children’s skin.
The above argument has been fully considered but deemed unpersuasive.  The above rejection provided a step by step analysis which lead to the conclusion of lack of eligibility of the claimed method. As discussed in detail above, step d) and e) does not have any connection to the calculating step because children may have marker expression different than that in adult skin, however, it does not suggest what active agent should be included in the cosmetic, dermocosmetic, pharmaceutical, nutritional, and or nutraceutical formulation based on the differential expression. The argument directed to steps a) and b) is not persuasive because using method recited in wherein clause in the end to determine gene expression and/or protein expression are well-known in the art. The intended purpose for these steps is for gathering information to perform step c), the judicial exception involving mathematical calculation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4-6, 34-36 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei (cited previously), Hogan et al (Journal of Allergy, May 2012, Vol.2012, This rejection is rewritten to address the amendment. 
Wei et al teach a method for identifying at least one biological marker of children’s skin, comprising measuring the expression of a candidate marker in fetus (group f), children (4-12) and adult (35-55), calculating differential expression of genes across the group and determining whether the genes may be a maker (see abstract).  Wei further teach there are genes upregulated, or downregulated in different groups, including ECM structural constituent, hydrolase activity, RNA binding, ATP binding etc (see Table 2).  Wei et al. teach that said genes includes PKC (see page 20, line 1-2), which is known to be involved in cell signaling and regulating melanin synthesis.  
However, Wei does not teach that determining gene expression from reconstructed skin culture and calculating expression ratio between children under 16 and an adult control, and specially the gene, protein, hormone or an enzyme recited in claim 1.
Hogan et al. teach atopic dermatitis is one of the most significant and common skin disease of childhood with high prevalence reported in children of different age groups (see page 1, bridging paragraph of col.1 and 2).  Hogan et al. teach children with atopic dermatitis have a significant risk of going on to develop other atopic diseases such as allergic sensitization and asthma, and one study has reported that 169 infants with eczema, 35% developed subspecialist diagnosed asthma and these children had inhalant induced allergy (see page 4, bridging paragraph of 1st and 2nd col).  Hogan et al. teach that the risk of atopic dermatitis patients then developing asthma is significant enough that the Asthma Predictive Index utilizes the presence of atopic dermatitis in a wheezing infant as one or two major criterial for predicting eventual asthma (see page 4, 2nd col., 3rd paragraph, last 4 lines).  Hogan et al. teach that out skin layer st col., 2nd paragraph, and Table 1).  Hogan et al. teach that agents that targets components of barrier function are being studied for treating atopic dermatitis including filaggrin, which is present in the epidermis as early as 3 month of age (see page 4, 1st col., 1st paragraph), and ceramide (see page 4, section 7).  Hogan et al. teach that preliminary study studying petrolatum’s effect on immediate barrier repair is carried out on high risk neonates with first degree relatives having atopic dermatitis or asthma (see page 5, 1st col., 3rd paragraph).  Hogan et al. teach that early identification of at-risk individuals and developing treatment strategies allowing retentions of good skin barrier function may assist in the prevention of allergic sensitization in some individuals (page 5, 2nd col., 2nd paragraph).  
Mehul et al. teach organotypic skin cultures are characterized by a well-stratified epidermis covered with horny layers, which defines features much closer to normal skin than those observed in classical keratinocytes cultured on plastic.  Mehul et al. teach that these models are highly valuable laboratory tools because they can be produced in a large number of identical and reproducible samples, avoiding problems of individual variability and ethical limitations, and alternative to animal models to animal experiments especially in toxicology and also provide pertinent tools for basic research in skin biology, particularly for a better understanding of key parameters related to terminal keratinocyte differentiation (see abstract).  Mehul et al. teach that the reconstructed human epidermis may also be used test products and formulations topically assess the safety and efficacy of cosmetic and dermatological products (see page 145, 2nd col., 1st paragraph).  Mehul et al. teach that gene expression studies revealed that said reconstituted skin 
It would have been obvious to an ordinary skilled in the art that the method taught by Wei et al. may be applied to study atopic march process and determine whether newborn is at risk of developing atopic dermatitis and allergic sensitization and asthma because the teaching from Hogan suggests certain components in the barrier function may be involved in developing this age related skin condition.  The ordinary skilled in the art would be motivated to determine expression of barrier function components such as CLDN1 because Hogan et al. teach that CLDN1 deficient patients have aberrant formation of tight junctions and the expression of CLDN1 in patients is inversely correlated to increased TH2 biomarker expression, which makes it a candidate biomarker for studying atopic dermatitis in children. Since most children develop atopic dermatitis under the age of 16, the ordinary skilled in the art would be motivated to obtain donor skin from children under 16 and an adult control.  
The ordinary skilled in the art would also be motivated to use a reconstructed skin culture instead of the monolayer because reconstructed skin culture possesses features more closely related to human skin than monolayer culture as taught by Mehul et al.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a reconstituted skin culture using cells isolated from different aged donors as claimed following combined teaching from Wei, Hogan and Mehul, and determining candidate gene CLDN1 expression, which more closely reflect skin barrier function in vivo.  The ordinary skilled in the art would be motivated to prepare dermocosmetic or therapeutic formulation comprising an active agent suitable for children’s skin such as ceramide 
Regarding claim 2, Hogan et al. teach infants develop eczema subsequently develop allergy by 5 years (page 4, 2nd col., 1st paragraph).  
Regarding claims 4-6, since Hogan et al. teach children develop atopic dermatitis, allergy and/or asthma at different age, it would have been obvious to obtain reconstructed skin culture from children of different age groups.  
Regarding claims 34-36, Mehul teach the DED model and Lattice model and Episkin model, which comprises at least fibroblasts and keratinocytes, and are epidermis and dermal equivalent (see page 146, 1st and 2nd col).  
Regarding claim 77, Hogan et al. teach that preliminary study studying petrolatum’s effect on immediate barrier repair is carried out on high risk neonates with first degree relatives having atopic dermatitis or asthma (see page 5, 1st col., 3rd paragraph).  Hogan et al. teach that early identification of at-risk individuals and developing treatment strategies allowing retentions of good skin barrier function may assist in the prevention of allergic sensitization in some individuals (page 5, 2nd col., 2nd paragraph).  The ordinary skilled in the art would thus be motivated to measure expression of protein that has barrier function such as CLDN1 in infants between 0-1 and between 1 month and 2 years of age to identify high risk individual that may need treatment.  
Response to Arguments
Applicant argues that Hogan is not relevant in the context of the present invention because the present invention is directed to identification of markers for childhood healthy skin, 
The above arguments have been fully considered but deemed unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to Applicant’s argument based on healthy skin, Applicant is reminded that there is no limitation in claim 1 or its dependent claims thereof that the skin sample is from healthy children. Moreover, even it may be directed to healthy skin, the teaching from Wei renders it obvious because demonstrates differential expression of genes between children and adult skin sample.  The teaching from Hogan discusses the function of Claudin in skin barrier function, and the relevance to child’s skin because children with barrier st paragraph, last line).  There is no alleged deficiency in from prior art. Therefore, for reason discussed in the rewritten rejection and above, this rejection is still considered proper and thus maintained.
New Ground of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation of “the method according to any of claim 1-3” renders the claim indefinite because claim 4 is incomplete since it depends on claim 3 which was canceled.  
Dependent claim 5 is rejected for same reason because it depends on claim 4.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the limitation of “control culture (B) is obtained from an adult donor,” which is already a limitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636